United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1675
                                   ___________

Diana Lynn Carpenter,                   *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Northwest Airlines, Inc.,               *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: September 3, 2002

                                 Filed: September 23, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Diana Lynn Carpenter appeals the grant of summary judgment in favor of
Northwest Airlines, Inc. on her claims of race discrimination, religious
discrimination, violation of the Family Medical Leave Act (FMLA), and defamation.
In addition, Carpenter claims the complaint included claims of hostile working
environment and breach of confidentiality.

      Carpenter has been a reservation sales agent for Northwest since 1973. In May,
1999, Carpenter bid for and received the overtime equalization supervisor position
(OT supervisor). As OT supervisor, Carpenter was responsible for tracking employee
schedules, work function, and overtime utilization. Under the union’s collective
bargaining agreement, if the overtime opportunities are not equalized between all
reservation agents within a thirty hour range at the end of the year, employees with
insufficient overtime opportunities could claim additional pay. Northwest’s goal was
to ensure equal opportunity for overtime, resulting in a zero pay-out at the end of the
year.

       Within six weeks of assuming the OT supervisor position, managers noticed
errors in Carpenter’s performance. In August, managers discovered extensive errors
in the overtime database. Several hundred employees were not included in the
database, some employees were wrongfully included, agents were credited
incorrectly, information was entered using the wrong shift, hours, and days off, and
overtime had gone uncredited. Carpenter was notified of the errors one week before
her scheduled vacation. Carpenter left for vacation but had not completed the
corrections, leaving a back-up supervisor to correct the mistakes. Northwest’s
estimated overtime liability was 6,212.2 hours using uncorrected data, but was
2,545.5 hours when data errors were corrected. Carpenter took Family Medical
Leave after returning from vacation. When she returned from leave in November,
Carpenter reentered her OT supervisor position, but was demoted the next day due
to poor job performance. Carpenter grieved this demotion, was reinstated as a
supervisor (but not an OT supervisor), awarded backpay, and the demotion was
reduced to a formal coaching for job performance. Carpenter’s reinstatement
position, however, did not have Sundays and Mondays off, which Carpenter claims
are necessary for her ministries as a born-again Christian. Carpenter then applied for
and received a year-long leave of absence. After the leave of absence, Carpenter bid
for and received an operations supervisor position with Sundays and Mondays off.




                                         -2-
       The district court* granted Northwest’s motion for summary judgment and
Carpenter now appeals. Having reviewed the record de novo and considered the facts
and all reasonable inferences that can be drawn from them in the light most favorable
to Carpenter, we conclude the district court correctly granted summary judgment to
Northwest. Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691 (8th Cir. 2002). Like the
district court, we conclude Carpenter fails to state a prima facie case of racial
discrimination because she had not suffered an adverse employment action.
Ledergerber v. Stangler, 122 F.3d 1142, 1144 (8th Cir. 1997). Even if the “formal job
coaching” was an adverse employment action, Northwest asserted poor job
performance as a legitimate nondiscriminatory reason, and Carpenter has failed to
create a fact issue as to whether that reason was pretextual. Likewise, we agree with
the district court that Carpenter’s religious discrimination claim fails because she
suffered no adverse employment action. Cruzan v. Special Sch. Dist. #1, 294 F.3d
981, 983 (8th Cir. 2002). Carpenter was reinstated to an available supervisor position
after her performance-related demotion. When Carpenter protested that the position
did not permit her to have Sundays off, Northwest granted her request for a leave of
absence.

      We reject Carpenter’s FMLA claim because she was restored to the position
she held before taking leave, but then disqualified due to poor job performance.
Hatchett v. Philander Smith College, 251 F.3d 670, 677 (8th Cir. 2001). Allowing
Carpenter to remain in a position she cannot perform is not required by the FMLA,
and would give her more than she was entitled to before taking leave. Id. Because
Carpenter failed to identify which of Northwest’s statements were defamatory,
Carpenter’s defamation claim fails. See Fed. R. Civ. P. 12(b)(6); Schibursky v. Int’l
Bus. Machines Corp., 820 F. Supp. 1169, 1181 (D. Minn. 1993) (defamation claims
must be pled with specificity).


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -3-
      Although Carpenter claims she raised a breach of confidentiality claim, after
reviewing her complaint, we find no such claim. Carpenter’s hostile work
environment claim fails for the same reasons her racial discrimination claim fails.
Northwest’s critique of Carpenter’s poor job performance was neither an adverse
employment action, nor did it affect a term, condition, or privilege of employment.
See Bradley v. Widnall, 232 F.3d 626, 631 (8th Cir. 2001).

      We thus affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-